Citation Nr: 0926432	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for the period prior to August 19, 2008 for bilateral pes 
cavus; and in excess of 20 percent disabling for the period 
beginning August 19, 2008.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1991 to February 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and February 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania and the Appeals 
Management Center (AMC) in Washington, DC.

The issue of bilateral pes cavus was remanded by the Board in 
March 2007 for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2009 rating decision, the RO increased the 
rating for the service-connected bilateral pes cavus from 10 
percent disabling to 20 percent disabling, effective from 
August 19, 2008.  Because the increase in the rating of the 
Veteran's bilateral pes cavus disability does not represent 
the maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In an April 2009 statement, the Veteran raised the issue of 
entitlement to an earlier effective date for service 
connection for bilateral pes cavus.  As this issue is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

The issue of entitlement to an initial rating in excess of 10 
percent disabling for lumbosacral strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC.



FINDINGS OF FACT

1.  Prior to August 19, 2008, the Veteran's bilateral pes 
cavus disability manifested high arches, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads bilaterally.

2.  Beginning on August 19, 2008, The Veteran's bilateral pes 
cavus disability manifests high arches, marked tenderness 
under the metatarsal heads, tender and tight plantar fascia, 
hyperdosiflexion of the toes with dorsiflexion of the feet, 
and very limited dorsiflexion of the ankles.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent disabling for the Veteran's service-connected 
bilateral pes cavus has not been met for the period prior to 
August 19, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14. 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5278 (2008).

2.  The criteria for a disability rating of 30 percent for 
the Veteran's service-connected bilateral pes cavus have been 
met effective August 19, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14. 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

The Veteran was sent an initial notification letter in July 
2003.  This letter did not satisfy VA's duty to notify 
because it did not inform the Veteran how a disability rating 
will be established if an increase is found to be 
appropriate.  Because the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ, VA's duty to notify may not be "satisfied by various 
post-decisional communications from which a claimant might 
have been able to infer what evidence the VA found lacking in 
the claimant's presentation."  Rather, such notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
Veteran in June 2008 that fully addressed all four notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence or information in 
his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in April 2009 after the notice was provided.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Dr. W.N. dated in July 1993, Dr. K.B. 
dated from March 2003 to December 2007, and Dr. R.P. dated in 
July 2004.  The RO obtained VA treatment records dated from 
August 1993 to June 1995 and June 2003 to December 2007.  The 
Veteran was afforded two VA medical examinations in September 
2003 and August 2008.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Increased Rating for Bilateral Pes Cavus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
disability level is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings 
are appropriate in a increased rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for bilateral pes cavus was established in 
a May 1995 rating decision and assigned a rating of 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5278.  In June 2003, the Veteran filed for an increased 
rating.  The currently appealed January 2004 rating decision 
continued the rating of 10 percent disabling.  During the 
course of the appeal, specifically in February 2009, the 
rating was increased to 20 percent disabling effective August 
19, 2008.  

Diagnostic Code 5278 provides ratings for acquired claw foot 
(pes cavus).  Acquired claw foot with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilateral or 
unilateral, is rated 10 percent disabling.  Acquired claw 
foot with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, is 
rated 20 percent disabling for unilateral involvement, and 30 
percent disabling for bilateral involvement.  Acquired claw 
foot with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity, is rated 30 percent disabling for 
unilateral involvement, and 50 percent disabling for 
bilateral involvement.  38 C.F.R. § 4.71a.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

In July 2003 the Veteran was seen by a podiatrist.  The 
Veteran complained of pain in his feet when walking and of a 
dull ache in his arches and distal plantar feet which extends 
over the dorsal aspects of both feet after extended walking 
or standing.  He stated that he had orthotics but that they 
aggravated his condition.  The Veteran had pain during 
palpation of the plantar fascia, the lesser metatarsals, and 
the extensor tendons of both feet.  The podiatrist also noted 
that there are no signs of fracture or dislocation, but that 
there was os trigonum and calcaneal varus deformity 
bilaterally.  The podiatrist stated that the Veteran had 
lesser metatarsalgia and extensor tendonitis/plantar 
fasciitis secondary to his pes cavus feet which will 
eventually require surgery to correct the calcaneal varus 
deformity.

In September 2003 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination of his feet.  The examiner 
noted that the Veteran had pain in both his feet but that he 
was able to get around and participate in activities of daily 
living, but that the Veteran felt that his participation in 
other activities was pretty limited.  Upon examination the 
examiner noted that both feet were grossly normal without any 
obvious deformity.  Both feet had high arches.  The left foot 
had 20 degrees of dorsiflexion, 40 degrees of plantar 
flexion, and 20 degrees of inversion and eversion.  The 
examiner also noted that sensation was in tact to light touch 
over all five nerve distributions.  The examiner had 
difficulty testing the range of motion of the right foot 
because the Veteran complained of pain during all movements.  
The examiner measured dorsiflexion of about 20 degrees, 
plantar flexion to about 10 degrees, and hind foot movement 
of about 10 degrees.  He had sensation in tact to light touch 
over all five nerve distributions.  X-rays revealed that the 
Veteran did not have significant osseous, articular, or soft 
tissue abnormalities.  The x-rays showed bilateral pes cavus.  
The examiner also noted that there might be a slight 
osteophyte on the anterior part of talus, but that there were 
otherwise no significant degenerative changes.

The Veteran was afforded another C&P examination on August 
19, 2008.  The Veteran stated he had chronic pain in his feet 
with flare-ups in pain brought on by increased activity and 
long periods of standing.  The examiner noted that the 
Veteran demonstrated significant cavus feet bilaterally with 
high arches.  The Veteran did not have callosities on exam.  
The Veteran has distinct tenderness to palpation under the 
metatarsal heads of the metatarsals and to the plantar fascia 
bilaterally.  The plantar fascia was tight on examination 
preventing full dorsiflexion of the midfoot.  The examiner 
also noted hyperdorsiflexion of the toes bilaterally.  The 
Veteran appeared to have some incoordination and was unable 
to easily plantar flex and dorsiflex the toes on command.  
The examiner noted a mild varus on the right Achilles tendon.  
The Veteran did not have hammertoes but did have a "drop 
forefoot" secondary to his plantar fascia contraction.  

In light of the evidence, the Veteran is entitled to a rating 
of 30 percent disabling, and no higher, for his bilateral pes 
cavus for the period beginning August 19, 2008.  His current 
disability more proximately resembles the criteria for a 30 
percent rating under Diagnostic Code 5278 because the 
criteria are present in both feet.  The Veteran does not 
display symptoms necessary for a rating of 50 percent because 
he does not have marked contraction of plantar fascia, 
bilateral hammer toes, very painful callosities, or marked 
varus deformity.  

Prior to the August 2008 C&P examination the Veteran's 
symptoms more nearly approximate the criteria for a rating of 
10 percent disabling because his disability manifested some 
limitation of dorsiflexion at the ankle and definite 
tenderness under metatarsal heads bilaterally.  The Veteran 
did not manifest the criteria sufficient to warrant a 20 
percent rating because he did not have unilateral acquired 
claw foot with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads.  Because there is no evidence of record indicating the 
Veteran manifested these symptoms prior to the August 2008 
examination, the Veteran is entitled to a 30 percent rating, 
and no higher, beginning August 19, 2008.  Additionally, 
there is no indication that the Veteran experienced an 
increase in his disability after repeated movement, and is 
thus not entitled to a higher rating for functional loss due 
to pain, as the pain the Veteran has described is adequately 
addressed by the 30 percent rating.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As such, the criteria for an increased 
rating have been met and the Veteran's claim is granted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a rating in excess 
of 30 percent disabling for the period prior to August 19, 
2008 for service-connected bilateral pes cavus, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or unusual a disability picture to warrant the assignment of 
a higher rating on an extraschedular basis, and indeed, 
neither the Veteran nor his representative have identified 
any exceptional or unusual disability factors.  See 38 C.F.R. 
§ 3.321.  The Board observes that there is no showing the 
disability results in marked interference with employment.  
His disability has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand of this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent disabling for bilateral pes 
cavus for the period prior to August 19, 2008 is not 
warranted and the claim is denied.

A rating of 30 percent disabling for bilateral pes cavus is 
granted for the period beginning August 19, 2008.  


REMAND

The Veteran was granted service connection for lumbosacral 
strain in February 2009 and assigned a rating of 10 disabling 
effective June 10, 2003.  The Board finds that a June 2009 
written brief presentation, submitted by the Veteran's 
representative, constitutes a notice of disagreement with 
this decision.  38 C.F.R. § 20.201.  As such, the RO should 
issue a statement of the case (SOC) in response to this 
disagreement.  It is noted that where a claimant files a 
notice of disagreement and the RO has not issued a SOC, the 
issue must be remanded to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  It is noted that 
unless the Veteran files a timely substantive appeal in 
response to the SOC, the Board will not have jurisdiction.

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should issue a statement of the 
case on the matter of entitlement to an 
initial rating in excess of 10 percent 
disabling for lumbosacral strain.  If the 
claimant timely perfects an appeal of this 
issue, this matter should be returned to 
the Board for further consideration, in 
accordance with appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


